            Case 1:18-cv-06474-ER Document 140 Filed 05/03/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

THE CITY OF NEW YORK.,
                                                            No. 18-CV-6474 (ER)
                Plaintiffs,
       v.

GARLAND, et al.,                                            STIPULATION OF DISMISSAL

                Defendants.


       WHEREAS in 2018, plaintiff the City of New York (“Plaintiff”) commenced this action,

which challenges certain conditions imposed by defendants Merrick P. Garland, in his official

capacity as the Attorney General of the United States, and the United States Department of

Justice (“Defendants”) on grants awarded to Plaintiff under the Edward Byrne Memorial Justice

Assistance Grant program for fiscal years 2016, 2017 and 2018;

       WHEREAS on April 22, 2021, Defendants issued a written determination that they

would no longer enforce or apply the conditions challenged in this action by Plaintiff; and

       WHEREAS Plaintiff, by and through its counsel, pursuant to Federal Rule of Civil

Procedure 41(a), now seeks to withdraw and dismiss all claims against Defendants;

       NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED UPON, by and

among the undersigned, on behalf of all parties who have appeared in this action, as follows:

       1.       Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), all claims in above-

captioned action against Defendants are dismissed without prejudice, with each party bearing its

own costs, expenses, and attorney's fees.

       2.       This stipulation may be executed in any number of counterparts, all of which

taken together shall constitute one stipulation, and may be executed by facsimile or

electronically-transmitted signature.
  Case 1:18-cv-06474-ER Document 140 Filed 05/03/21 Page 2 of 2




SO ORDERED:                          Date: May 3, 2021
                                     New York, New York
_____________________________
HON. EDGARDO RAMOS
UNITED STATES DISTRICT JUDGE
